Name: Commission Regulation (EEC) No 3377/88 of 28 October 1988 authorizing the United Kingdom to permit under certain conditions an additional increase in the alcoholic strength of certain table wines
 Type: Regulation
 Subject Matter: Europe;  food technology;  beverages and sugar
 Date Published: nan

 29 . 10 . 88 Official Journal of the European Communities No L 296/69 COMMISSION REGULATION (EEC) No 3377/88 of 28 October 1988 authorizing the United Kingdom to permit under certain conditions an additional increase in the alcoholic strength of certain table wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Articles 18 (4) and 81 thereof, Whereas under Article 18 ( 1 ) of Regulation (EEC) No 822/87 Member States may permit an increase in the actual or potential alcoholic strength only within certain limits ; Whereas, because of the exceptionally bad weather in 1988 in parts of wine-growing zone A with abnormally high rainfall and a lack of sunshine, the limits upon increase in the natural alcoholic strength as fixed by Article 18 ( 1 ) of Regulation (EEC) No 822/87 in many cases prevent production of the wines which are normally required by the market ; whereas, therefore, the Member State concerned should be authorized to permit in the areas affected an additional increase in the natural alcoholic strength as provided for in Article 18 (2) of Regulation (EEC) No 822/87 ; whereas provision should be made for the Member State to communicate to the Commission certain information, in particular pursuant to Commission Regulation (EEC) No 1594/70 (3), as last amended by Regulation (EEC) No 418/86 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom is hereby authorized for the 1988/89 wine-growing year to allow an additional increase in the alcoholic strength laid down in respect of wine-growing zone A in Article 18 (2) of Regulation (EEC) No 822/87 as regard products listed in the first paragraph of paragraph 1 of the said Article 18 and which are produced from grapes : (a) intended for the production of table wines and (b) of the recommended and authorized vine varieties specified in the Annex. Article 2 On the basis of the declarations referred to in the second subparagraph of Article 23 (1 ) of Regulation (EEC) No 822/87, the Member State concerned shall communicate to the Commission not later than 31 May 1989 particulars of the quantities of sugar, concentrated grape must and rectified concentrated grape must used to make an increase in the natural alcoholic strength of products referred to in Article 1 . Such communications shall give estimates of the quantities of sugar, concentrated grape must and rectified concentrated grape must used to make an additional increase in the alcoholic strength as provided for in Article 18 (2) of Regulation (EEC) No 822/87. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 269, 29. 9 . 1988, p. 5. 0 OJ No L 173, 6. 8 . 1970, p. 23. (4) OJ No L 48, 26. 2. 1986, p. 8 . No L 296/70 Official Journal of the European Communities 29. 10. 88 ANNEX (a) Recommended vine varieties : Auxerrois B, MÃ ¼ller-Thurgau B, Wrotham Pinot ; (b) authorized vine varieties : Bacchus B, Chardonnay B, Ehrenfelser B, Faber B, Kanzler B, Kerner B, Madeleine angevine B, Madeleine royalfc B, Madeleine Sylvaner B, Mariensteiner B, Perle Rs, Pinot noir N, RulÃ ¤nder G, Schonburger, Seyval B.